DISMISS and Opinion Filed November 22, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01381-CV

    THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS-BUCKEYE
                    TRAILS COMMONS, Appellant
                                V.
         MICHELLE CARELL AND ALL OTHER OCCUPANTS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                         Trial Court Cause No. CC-19-024-46-D

                            MEMORANDUM OPINION
                  Before Justices Osborne, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Osborne
       Before the Court is appellant’s November 19, 2019 motion to dismiss the appeal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE

191381F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

THE HOUSING AUTHORITY OF THE                      On Appeal from the County Court at Law
CITY OF DALLAS, TEXAS-BUCKEYE                     No. 4, Dallas County, Texas
TRAILS COMMONS, Appellant                         Trial Court Cause No. CC-19-024-46-D.
                                                  Opinion delivered by Justice Osborne,
No. 05-19-01381-CV        V.                      Justices Partida-Kipness and Pedersen, III
                                                  participating.
MICHELLE CARELL AND ALL OTHER
OCCUPANTS, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that each party bear its own costs of this appeal.


Judgment entered November 22, 2019




                                            –2–